Detailed Action
Summary
1. This office action is in response to the after final amendment filed on May 04, 2022.
2. Applicant has amended claims 1 and 8.

3. Claims 1-27 are pending and has been examined. 
Drawings
4. The drawings submitted on 08/11/2020 are acceptable.
Notice of Pre-AIA  or AIA  status
5.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
6. Applicant’s arguments, see pages 4-5, filed 05/04/2022, with respect to claim 1 have been fully considered and are persuasive.  The U.S.C 103 of claim 1 has been withdrawn. 
Allowable subject matter
7. Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein the first switching block is configured to isolate the secondary winding from the first output terminal and second output terminal when in an open state and the secondary switching block is configured to short circuit the first output terminal and second output terminal when in a closed state, wherein the first terminal and the second terminal of the secondary sub-block are output terminals."
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-27, claims 2-7 depend from claim 1, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839